Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (this "Agreement") effective as of July 7, 2009 (the “Effective Date”), by and between Bonds.com Group, Inc., a Delaware corporation (“Bonds” or the “Employer”) having an office at 1515 South Federal Highway, Suite 212, Boca Raton FL, 3432, and Joseph Nikolson, an individual residing at (the "Executive"). W I T N E S S E T H: WHEREAS, the Employer is engaged in the business of providing a platform for trading in securities, primarily consisting of debt securities issued by various corporations, municipalities and/or other entities; and WHEREAS, the Executive possesses the experience necessary in management and operations of the Employer’s business in order to fulfill the responsibilities as a senior executive officer of the Employer; and WHEREAS, the Employer desires to employ the Executive, the Executive desires to be employed by the Employer, and the Executive has specifically provided to the Employer all assurances that there is no prohibition or restraint legally or otherwise in the Employer obtaining the services of the Executive, all in accordance with the terms and provisions of this Agreement; and NOW, THEREFORE, in consideration of the covenants and promises hereinafter contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Employer and the Executive represent, covenant and agree as follows: 1.Employment.The Employer hereby employs the Executive as Executive Vice President of Bonds in accordance with the terms and provisions of this Agreement, and the Executive hereby accepts such employment with the Employer. 2.Term.The term of the Executive's employment hereunder shall begin on the Effective Date and end on December 31, 2012 (the “Initial Term”).This Agreement shall automatically renew for an additional twelve (12) month period (the “Renewal Term”) if, ninety (90) days prior to the end of the Initial Term, neither party has given notice of termination or an intent not to renew, or the parties have not mutually agreed upon the terms of a successor employment agreement.The Initial Term and the Renewal Term, if any, shall be collectively referred to herein as the “Term.” 3.Compensation. As compensation for all services rendered by the Executive to the Employer pursuant to this Agreement, Executive shall receive the following amounts during the Term: (a)Base Salary.Executive shall receive an annual base salary as set forth in the table below (the “Base Salary”).The Base Salary shall be payable in accordance with Employer's standard payroll practices.Amounts payable to the Executive shall be reduced by required withholdings and other customary and/or authorized deductions.During the Renewal Term, if any, the Executive shall continue to receive the Base Salary he was receiving in the year prior to the Renewal Term. FISCAL YEAR BASE SALARY AMOUNT 2009 $200,000 2010 $310,000 2011 $418,500 2012 $523,125 (b)Stock Award. In connection with the commencement of Executive’s employment, subject to approval by the Board of Directors of Bonds (the “Board”), the Employer will grant Executive an option (the “Option”) to purchase 2,675,000 shares of common stock, $0.0001 par value per share (the "Common Stock") of Bonds.The Common Stock will have an exercise price equal to the fair market value (as determined by the Board) on the date of the grant.The vesting schedule will be as follows: (i) 25% of shares of Common Stock, or 688,750 shares of Common Stock, will be fully vested as of the Effective Date; and (ii) 167,187.5 shares of Common Stock shall vest every three months thereafter. (c)Performance-Based Bonus Payments.During the Term Executive shall receive a performance-based quarterly bonus payment linked to the achievement of gross revenues (as such term is generally understood in the bond trading industry), as set forth on Schedule I hereto. (d)Discretionary Bonus.At the Board of Directors’ sole discretion, the Executive may also be entitled to receive a yearly bonus, in an amount and form (either cash, equity or otherwise) as determined by the Board. 4.Vacation and Executive Benefits.During the Term: (a)Vacation and Sick
